Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 1-11) and II (claims 21-30) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed inventions can have a materially different design. I.e. Claim 21 requires that “none of the N spatially separated standards comprises all of the N fluorescent entities”, which is not required by claim 1. Claim 1 requires “wherein at least some of the N spatially separated calibration standards comprises different members of the N fluorescent entities”, which is not required by claim 21. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The Amendment filed 05/27/2022 has been entered. Claims 1-11 and 21-30 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/27/2022. New grounds of rejections necessitated by amendments are discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein at least some of the N spatially separated calibration standards comprise different members of the N fluorescent entities; wherein at least one of the N spatially separated calibration standards comprises multiple members of the N fluorescent entities”. The newly added claim limitations are subject matter that was not disclosed in the original disclosure. The applicant acknowledges that the amendment is found in the specification “at, for example: page 8, line 1, through page 9, line 2; and page 10, line 25, through page 14, line 18”, however, the limitations are not disclosed in the mentioned pages. Additionally, it is unclear what “members of the N fluorescent entities” is referring to within the specification, thus it appears that the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Therefore, the newly added limitation is new matter. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “some” in line 12. The term “some” in claim 1 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Would “some” encompass “one”? Would “some” require at least two? Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “members of the N fluorescent entities” in lines 13 and 15. It is unclear what “members” is. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear what “members” is being used to mean in the context of the disclosure. The term is indefinite because the specification does not clearly redefine the term. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharaf et al. (US 20080001099 A1).
Regarding claim 1, Sharaf teaches a method for calibrating a multispectral analysis system (paragraph [0027]), the method comprising: 
calibrating the system to detect fluorescence emission from a first fluorescent entity in a biological sample comprising at least N fluorescent entities (paragraphs [0024] and [0029] teach calibration is performed for a spectral detector instrument wherein mixture of dyes in a calibration plate are related to the dyes and dye combinations used in an assay; paragraph [0031] teaches up to five dyes are used, wherein any one of the dyes is interpreted as the first fluorescent entities) using a calibration sample (paragraph [0024], “calibration plate”), 
wherein the calibration sample comprises N spatially separated calibration standards on a substrate (abstract; paragraph [0024] teach a calibration plate, i.e. substrate, containing one or more dye mixtures in each well), each one of the spatially separated calibration standards corresponding to a different one of the N fluorescent entities (Fig. 3C shows mixtures of different dyes, wherein the different mixtures correspond to a different one of the N fluorescent entities; e.g. the second row corresponds to TET; note that “corresponding” is interpreted as an arbitrary selection) and comprising a concentration of the one of the N fluorescent entities that is larger than concentrations of other fluorescent entities in the calibration standard (Fig. 3C shows dyes with a concentration different from each other; e.g. paragraph [0053] and Fig. 3C teach 100nm of FAM is larger than 50nM of TET); 
wherein at least some of the N spatially separated calibration standards comprise different members of the N fluorescent entities (Fig. 3C shows mixtures with different dyes; paragraph [0024] teach different dye mixtures are used in the calibration plate); 
wherein at least one of the N spatially separated calibration standards comprises multiple members of the N fluorescent entities (Fig. 3C shows mixtures with different dyes; paragraph [0024] teach different dye mixtures are used in the calibration plate); and 
wherein N is 2 or more (Fig. 3C shows at least 2 dyes; paragraph [0031] teaches up to five dyes are used).
Regarding claim 3, Sharaf further teaches wherein the calibration sample is a calibration plate comprising a plurality of sample wells (paragraph [0026]).
Regarding claim 4, Sharaf further teaches wherein a fluorescence emission spectrum of the first fluorescent entity at least partially overlaps with a fluorescence emission spectrum of another fluorescent entity of the at least N fluorescent entities (paragraph [0031] teach that spectral overlap and interaction takes place between dyes).
Regarding claim 5, Sharaf further teaches wherein the at least N fluorescent entities are each associated with spectral emission channels in the multispectral analysis system (paragraph [0045] teaches that the mixture of dyes are associated with a spectral channel of the instrument, for example one column represents a bin sensitive to a range of 495 to 525 nm), and wherein the fluorescence emission from the first fluorescent entity is detected by the multispectral analysis system in the spectral emission channel associated with another fluorescent entity of the at least N fluorescent entities (the fluorescent dyes of FAM and TET has a fluorescence emission in the range of the spectral channel disclosed in paragraph [0045], thus the fluorescence emission of FAM is detected by the system in the spectral emission channel associated with the second fluorescent entity; furthermore paragraph [0031] teaches spectral overlap occurs, thus fluorescence emission of FAM inherently would be detected by the emission channel associated with TET).
Regarding claim 6, Sharaf further teaches wherein the at least N fluorescent entities are each fluorescent dyes (paragraphs [0006] and [0031] teach fluorescent dyes).
Regarding claim 11, Sharaf further teaches the method further comprising using the calibrated multispectral analysis system to identify one or more gene targets in the biological sample (paragraph [0003] teaches measuring gene expression for a given target; paragraphs [0078]-[0080] teach measuring concentration of a target, interpreted as identifying a target, wherein the target is a specific polynucleotide sequence, i.e. gene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Hulme et al. (US 20150160132 A1).
Regarding claim 2, while Sharaf teaches dyes may include Cy-5 (paragraph [0038]) and various combinations of concentrations of the dyes are used (Fig. 3C), Sharaf fails to teach wherein the first fluorescent entity is Cy5 and at least N fluorescent entities comprise Cy5.5.
Hulme teaches PCR fluorescence reference standard that can be advantageously used to validate a fluorescence signal obtained in a thermal cycler (abstract). Hulme teaches that calibration to a traceable standard can be used to determine whether an instrument is precise and accurate and it can also be used to determine whether the instrument has a bias (paragraph [0011]). Hulme teaches common fluorophores include FAM, TET, Cy5 and Cy5.5 (paragraphs [0047]-[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Hulme to provide wherein the first fluorescent entity is Cy5 and at least N fluorescent entities comprise Cy5.5. Doing so would utilize known fluorescent entities in the art, as taught by Hulme, which would have a reasonable expectation of successfully calibrating a system. Furthermore, it would have been obvious to choose wherein the first fluorescent entity is Cy5 and at least N fluorescent entities comprise Cy5.5 from a finite number of identified, predictable fluorescent entities to detect sequences, i.e., it would have been obvious to try the specific fluorescent entities to enhance and optimize the multispectral analysis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Livak et al. (US 20050255485 A1).
Regarding claim 7, Sharaf further teaches wherein one or more of the at least N fluorescent entities are fluorescent dyes (paragraph [0053], interpreted as TET; paragraphs [0006] and [0031] teach fluorescent dyes). While Sharaf teaches PCR measurements for gene expression (paragraph [0002]), Sharaf fails to teach wherein the first fluorescent entity is an endogenous fluorescent moiety.
Livak teaches a method of detecting genetic anomaly based on fluorescence (abstract). Livak teaches an endogenous fluorescence moiety (claim 62, “endogenous reference sequence detection probe comprising a second fluorophore”). Livak teaches a calibrator reaction mixture comprises the endogenous reference sequence (paragraph [0018]). Livak teaches standards of known concentrations are utilized, which can comprise endogenous control and exogenous controls (paragraph [0036]). Livak teaches endogenous reference sequence comprising fluorescent probes such as FAM, Cy5, and TET (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Livak to provide wherein the first fluorescent entity is an endogenous fluorescent moiety. Doing so would utilize known fluorescent entities in the art, as taught by Livak, which would have a reasonable expectation of successfully calibrating a system. Furthermore, it would have been obvious to choose wherein the first fluorescent entity is an endogenous fluorescent moiety from a finite number of identified, predictable fluorescent entities to detect sequences, i.e., it would have been obvious to try the first fluorescent entity as an endogenous fluorescent moiety to enhance and optimize the multispectral analysis.

Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Hiddessen et al. (US 20170152550 A1).
Regarding claim 8, Sharaf fails to teach wherein a fraction of the another fluorescent entity  of the at least N fluorescent entities in the calibration sample relative to a total amount of the first and the another fluorescent entities in the calibration sample is between 0.02 and 0.08.
Hiddessen teaches a calibration standard for a detection instrument (abstract), wherein the calibration standard includes a mixture of first droplets and second droplets, wherein the first and second droplets contain a fluorescent dye (abstract). Hiddessen teaches the droplets are highly uniform can be subjected to a reaction such as PCR, so that target nucleic acids are amplified (paragraphs [0121] and [0126]). Hiddessen teaches fluorescent dyes comprise Cy5, Cy5.5, FAM, TET (paragraph [0140]). Hiddessen teaches a fraction of second fluorescent droplet in the calibration standard relative to a total amount of the first and second fluorescent droplets in the calibration standard is between 0.02 and 0.08 (paragraph [0187] teaches a mixture of droplets can have a ratio of a first population of droplets to a second population of droplets to be 20:1, i.e. 0.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Hiddessen to provide wherein a fraction of the another fluorescent entity  of the at least N fluorescent entities in the calibration sample relative to a total amount of the first and the another fluorescent entities in the calibration sample is between 0.02 and 0.08 (i.e., 0.05). It would have been obvious to choose the fraction between 0.02 and 0.08 from a finite number of identified, predictable solutions for mixing ratios of the fluorescent entities as taught by Hiddessen (paragraph [0187]), i.e. it would have been obvious to try the specific fraction to enhance and optimize calibration of the multispectral analysis.
Regarding claim 9, Sharaf in view of Hiddessen teach wherein the fraction of the another fluorescent entity in the calibration sample is between 0.03 and 0.07 (see claim 8, Hiddessen, ratio of 20:1, i.e. 0.05).
Regarding claim 10, Sharaf in view of Hiddessen teach wherein the fraction of the another fluorescent entity in the calibration sample is between 0.04 and 0.06 (see claim 8, Hiddessen, ratio of 20:1, i.e. 0.05).

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “amended claim 1 covers methods in which the calibration sample that is used is tailored to the specific combination of dyes present…Sharaf does not describe such methods. See pages 7-8 of Remarks) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that Sharaf’s calibration plate is not constructed such that “at least some of the N spatially separated calibration standards…”comprise different members of the N fluorescent entities” (see page 8, third paragraph of Remarks), the examiner respectfully disagrees. Sharaf teaches wherein at least some of the N spatially separated calibration standards comprise different members of the N fluorescent entities (Fig. 3C shows mixtures with different dyes; paragraph [0024] teach different dye mixtures are used in the calibration plate).
In response to applicant’s argument that Sharaf fails to teach wherein “each one of the spatially separated calibration standards corresponding to a different one of the N fluorescent entities” (see page 8, last paragraph of Remarks), the examiner respectfully disagrees. The applicant cited examples in Fig. 5A and 6 which were not relied upon in the previous rejection. However, Sharaf teaches wherein each one of the spatially separated calibration standards corresponding to a different one of the N fluorescent entities (Fig. 3C shows mixtures of different dyes, wherein the different mixtures correspond to a different one of the N fluorescent entities; e.g. the second row corresponds to TET; note that “corresponding” is interpreted as an arbitrary selection).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797